Citation Nr: 1217830	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  09-10 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for diabetic nephropathy with kidney failure requiring renal dialysis, secondary to diabetes.  

3.  Entitlement to service connection for diabetic retinopathy of the eyes, secondary to diabetes.

4.  Entitlement to service connection for diabetic neuropathy, secondary to diabetes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The appellant served on active duty from May to August 1980.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In September 2009, the Veteran testified at a hearing conducted before a Decision Review Officer of the RO.  A transcript of that hearing is on file.  

A May 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran is not shown to have served in Vietnam during the Vietnam era.  

2.  The Veteran's diabetes mellitus was not incurred in or aggravated by service, was not diagnosed during the first post-service year, and is not otherwise etiologically related to his service. 

3.  The record does not include a current diagnosis of diabetic neuropathy.  

4.  The Veteran has no service-connected conditions and secondary service connection is not a viable theory of entitlement.

5.  Diabetic nephropathy with kidney failure requiring renal dialysis, and diabetic retinopathy of the eyes, were not present during the Veteran's active service period or for many years thereafter; and the record on appeal contains no indication that either of these conditions is etiologically related to his period active service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus Type 2, was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1116(f), 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  Diabetic nephropathy with kidney failure requiring renal dialysis, was not incurred in or aggravated by service and is proximately due to, or aggravated by, any service-related condition.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

3.  Diabetic retinopathy of the eyes was not incurred in or aggravated by service and is proximately due to, or aggravated by, any service-related condition.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

4.  Diabetic neuropathy was not incurred in or aggravated by service and is not proximately due to, or aggravated by, any service-related condition.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements)

Initially, the Board observes that the Veteran's service treatment records (STRs) are incomplete in this case.  Even prior to the enactment of the Veterans Claims Assistance Act of 2000, the United States Court of Appeals for Veterans Claims (Court) had held that in cases where a Veteran's STRs were unavailable or incomplete, through no fault of the Veteran, there was a "heightened duty" to assist the Veteran in the development of the case.  See generally McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claims in a letter dated in September 2007, wherein the Veteran was advised of the provisions relating to the VCAA.  The Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers. Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA. 

The Board further observes that during the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in Dingess in the September 2007 letter.  The RO adjudicated the claims in a Statement of the Case (SOC) issued in January 2009 and in Supplemental SOCs issued in October 2009 and January 2010.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  In this event, any defect in the timing of the notice is moot, harmless error and non-prejudicial, because as explained herein, the service connection claims on appeal are being denied and hence there is no disability rating or effective date to be assigned.  

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues on appeal has been obtained.  The Veteran's STRs are unavailable and he was advised of this fact in March 2008.  The file includes arguments, contentions and statements of the Veteran and his representative.  In addition, the Veteran provided testimony at hearing held at the RO in September 2009.  

Post-service treatment records were obtained to the extent possible.  In this regard, in August 2007 on his application for compensation, the Veteran indicated that he had been treated by Dr. N.W. from 1980 to 1982; Dr. W.P. from 1982 to 1986; and from Dr. C. (Dr. T.C.) from 1986 to the present time.  He provided no additional  information which would assist in obtaining any such records.  Although some of these records are ultimately on file, the Board notes that even the minimal information provided by the Veteran was incorrect.  The file contains evidence from Dr. N.W., reflecting that he treated the Veteran in 1993 and 1994.  Also on file are treatment record of Dr. T.C.  However, she herself provided a statement, which is on file indicating that she did not begin treating the Veteran until 1996.  

The United States Court of Appeals for Veterans Claims (Court) has held that that it is "ultimately the claimant's responsibility" to provide the information necessary to locate and secure non-governmental relevant records; that information was not provided in this case as pertains to the aforementioned evidence.  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  Accordingly, there is no further duty to assist in conjunction with obtaining these records.  

VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  

The Veteran has not had a VA examination specifically relating to his current claims seeking service connection.  A VA examination must be provided when (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury or disease occurred in service; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 86  (2006); 38 C.F.R. § 3.159(c)(4); see also 38 U.S.C.A. § 5103A(d)(2); Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) (noting that the three subsections of the statutory provision contain different evidentiary standards-- "competent evidence," "evidence . . . indicat[ing]"," and "medical evidence"). 

The Board concludes that an examination is not needed in this case because, while diabetes, diabetic nephropathy and diabetic retinopathy have been diagnosed post-service, there is absolutely no evidence on file even suggesting that these are of service origin or are otherwise etiologically related to service.  Further, the file contains so evidence of a diagnosis of diabetic neuropathy.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that "'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms"); see also Waters, at 1278 (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).

Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 

Background

In August 2007, the Veteran filed service connection claims for diabetes, as well as for kidney failure, blindness, and neuropathy secondary to diabetes.  The Veteran reported that he was diagnosed with diabetes during service in 1980 and indicated that he had received treatment from Dr. N.W. from 1980 to 1982; Dr. W.P. from 1982 to 1986; and from Dr. C. (Dr. T.C.) from 1986 to the present time.  

It appears that the Veteran's STRs in this case are unavailable.  A formal finding to this effect was provided for the record and for the Veteran in March 2008.  It appears that the Veteran also had Connecticut National Guard Service from October 1979 to May 1987.  In November 2009, the Connecticut Army National Guard indicated that they did not have any records pertaining to the Veteran and that he was not on their current or retired roster.

The file contains private medical evidence reflecting that the Veteran was hospitalized for several days in October 1983.  At that time, it was noted that the Veteran had been seen at the clinic in the past, with an abnormal glucose test in October 1981.  It was noted that he had been well until the 1983 admission and at that time, presented with an 18 to 20 pound weight loss with normal appetite.  He complained of a several year history of polydipsia, polyuria, and nocturia.  It was noted that 2 weeks prior to admission, a fasting blood sugar reading of 260 was made.  While hospitalized, lab tests had abnormal results including an alkaline phosphate reading of 116 and glucose of 189.  New onset insulin-dependent diabetes mellitus was diagnosed.

Private medical records from the New Britain General Hospital/Dr. N. W. dated in 1993 and 1994 reflect that the Veteran was being followed for diabetes and other unrelated symptoms and conditions.  

A private medical record of Dr. E.C. dated in August 2004 indicates that the Veteran had undergone a complete evaluation of the Veteran for chronic renal failure secondary to diabetes mellitus.  The record reflected that the Veteran mentioned that his diabetic retinopathy had worsened and that laser photocoagulation therapy might be scheduled.  Diabetic nephropathy was diagnosed.  

A private medical record dated in November 2005 indicates that the Veteran was seen after being involved in a motor vehicle accident.  At that time he complained of neck pain.  Neurological examination was entirely normal.  Cranial nerves II through XII were intact.  Sensory and motor examinations were normal and there was normal sensation in all of the dermatomal distributions of the upper and lower extremities. 

A private emergent treatment record of March 2007 mentions that the Veteran had end-stage renal disease and was about to start dialysis.

The file contains a medical statement of Dr. T.C. (referred to on the Veteran's August 2007 application form) dated in July 2007.  She indicated that the Veteran had been a patient with her since 1996 and that his medical conditions included diabetes mellitus Type II, end stage renal disease, and retinopathy.  

An August 2007 statement from the office of Dr. E.C. indicated that the Veteran had been a patient there since September 2002, but as of August 2007 was being treated by a private provider which was providing dialysis services for the Veteran's renal failure.  

The Veteran presented testimony at a hearing held at the RO in September 2009.  He stated that he had blood sugar problems as early as 1981, and was injecting himself by then.  He testified that he was on a diabetic diet in 1980.  The Veteran indicated that his diabetes pre-existed his period of service and was aggravated by active duty, mentioning that he missed insulin shots during his 3 1/2 month period of active duty in 1980.  

Service Connection - Applicable Law

At the outset, it appears that the Veteran's STRs in this case are incomplete.  A formal finding to this effect was provided for the record and for the Veteran in October 2011.  

In a case such as this where it appears that STRs are incomplete, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of- the-doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The Board must point out, however, the O'Hare precedent does not raise a presumption that the missing medical records would, if they still existed, necessarily support the claim.

Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when a veteran's medical records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection for certain chronic diseases, including diabetes mellitus, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2010).

Service connection is may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a).  This includes situations where a service-connected condition has chronically (i.e. permanently) aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A. Diabetes

The Veteran seeks service connection for diabetes mellitus, maintaining that he was already treating this condition during his brief 3 month period of service in 1980.  After carefully considering the appellant's contentions in light of the evidence of record, the Board finds that the preponderance of the evidence is against the claim

As an initial matter, the Veteran does not assert, and there is no evidence to show, that the Veteran served in Vietnam, or any other relevant location that would indicate exposure to Agent Orange.  See Veteran's discharge (DD Form 214).  Therefore, the provisions specifically covering Agent Orange are not for application in this case.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Post-service medical evidence reflects that the earliest clinical indications of an abnormal glucose test was in October 1981, more than a year after the Veteran's separation from service in August 1980.  Diabetes was initially clinically diagnosed in October 1983, more than 3 years after the Veteran's discharge from service. 

Training Letter 00-06 issued by VA's Compensation and Pension Service provides guidelines as to how diabetes mellitus is generally diagnosed.  See Training Letter 00-06, pg. 4 (July 17, 2000).  In 1997, the Expert Committee on the Diagnosis and Classification of Diabetes Mellitus named three ways to diagnosis diabetes: (1) Symptoms of diabetes (such as polyuria, polydispia, and unexplained weight loss) plus casual plasma glucose greater than 200 mg/dL (11.1 mmol/L).  Casual means any time of day, without regard to meals; (2) Fasting plasma glucose (FPG) greater than 126 mg/dL (7.0 mmol/L).  Fasting is defined as no caloric intake for at least 8 hours; (3) Glucose greater than 200 mg/dL (11.1 mmol/L) after 75-g glucose load. This is not recommended for routine clinical use.  Any of these is sufficient for a diagnosis of diabetes, but should be confirmed by repeat testing on a separate day. 

Impaired glucose tolerance (IGT) is a category that refers to those with fasting plasma glucose greater than 110 but less than 126.  This group is at increased risk for diabetes.  See Training Letter 00-06, pg. 4.  Hemoglobin A1C, otherwise known as A1C or glycoslated hemoglobin, is used to monitor diabetes mellitus and the effectiveness of treatment. 6 percent is considered normal.  The goal of treatment is a level of less than 7 percent.  See Training Letter 00-06, pg. 5. 

In this instance, the Board concludes that the most probative evidence indicates that diabetes was not diagnosed in service or within the first post-service year.  Impaired fasting glucose (pre-diabetes) was noted as early as October 1981; however, glucose intolerance is not equivalent to a diagnosis of diabetes mellitus type 2.  Waugerman v. Shinseki, No. 08-2685, slip op. at 4 (Ct. Vet. App. Feb. 4, 2011), citing Dorland's at 1960 (defining "impaired glucose tolerance" as "a term denoting values of fasting plasma glucose or results of an oral glucose tolerance test that are abnormal but not high enough to be diagnostic of diabetes mellitus") (emphasis added); and Smith v. Derwinski, 1 Vet. App. 235, 238 (1991) ("Courts may take judicial notice of facts not subject to reasonable dispute." (citing Fed.R.Evid. 201 (b))).  The Board notes that Waugerman is referenced not as a precedent, but rather just a definition of a fact not subject to reasonable dispute.  Impaired fasting glucose is simply a clinical laboratory finding and therefore not a disease or disability within the applicable law and regulations providing for service connection.

The Veteran has provided testimony and lay accounts to the effect that during service, he was injecting himself with insulin as early as 1981 due to blood sugar problems.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of disability even where not corroborated by contemporaneous medical evidence).

Here, the Veteran is generally considered competent with respect to providing an account of events that occurred during service, such as receiving insulin shots.  However, the credibility of the Veteran's lay accounts to this effect are refuted by his own testimony and by clinical evidence on file.  In testimony provided in 2009 the Veteran indicated that his blood sugar problems began in 1981 and he began using insulin at that time.  His testimony to the effect that he missed shots in service in entirely inconsistent with the testimony noted previously.  Moreover, the clinical records of October 1983 include a specific note to the effect that the Veteran had been well until the time of that admission without any therapy, to that point.  In light of the contradictory evidence presented, the Board finds the contemporaneous clinical records of 1983 to be of much more credibility and accuracy than remote recollections of the Veteran, provided almost 30 years after his discharge from service.  Accordingly, the most persuasive and credible evidence does not support a finding of symptomatology or treatment for diabetes in service or within the first post-service year.  Accordingly, chronicity and continuity of diabetic symptoms in and since service is not established in this case.  

With regard to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the question as to whether the Veteran meets the criteria for a diagnosis of diabetes mellitus requires specialized training for a determination and is not susceptible of lay opinion.  The Veteran's statements alone cannot be accepted as competent medical evidence in this regard.

The Board finds that the preponderance of the evidence is against the claim.  In this case, diabetes was not initially clinically diagnosed until 1983, about 3 years after the Veteran's brief period of active service in 1980.  In addition, there has been no credible, competent and probative evidence presented for the record which establishes or even suggests that diabetes was incurred during service or the first post service year, or was otherwise of service origin.  For the reasons set forth herein, the Board finds that the preponderance of the evidence is against the claims of service connection for diabetes mellitus.  The benefit-of-the-doubt doctrine is not for application where the clear weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Claims Secondary to Diabetes

The Veteran's service connection claims for diabetic nephropathy with kidney failure requiring renal dialysis, diabetic retinopathy of the eyes, and for diabetic neuropathy, have all been raised as secondary to diabetes.  When neither the Veteran nor the record raises the theory of entitlement to service connection on a direct basis, the Board need not sua sponte consider and discuss that theory.  Accordingly, the Board will focus on the Veteran's primary theory of entitlement on the basis of secondary service connection.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

The Court has held that the requirement in a claim of service connection of having a current disability "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

As an initial matter, the evidence of record is negative for a clinical diagnosis of diabetic neuropathy.  Neurological evaluation of 2005 was entirely normal.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the question as to whether the Veteran has neurological symptomatology associated with diabetes requires specialized training for a determination and is not susceptible of lay opinion.  The Veteran's statements alone cannot be accepted as competent medical evidence in this regard; and he has not in fact provided statements or testimony in which he acknowledges having neurological symptomatology or in which he purports to render such as diagnosis.  .

The law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary, and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  As discussed above, it is firmly established that the evidentiary record does not contain documentation of currently diagnosed diabetic neuropathy.  Without such evidence, the element of a currently claimed disability is not met and service connection may be denied for diabetic neuropathy on this basis alone.  

The file does contain a diagnosis of diabetic nephropathy with kidney failure requiring renal dialysis, and reference to diabetic retinopathy of the eyes (August 2004).  As previously mentioned, service connection claims for these conditions have been brought under the theory that they are secondary to diabetes.  A claim for secondary service connection generally requires competent evidence of a causal relationship between a service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be evidence of a current disability; evidence of a service-connected disability; and evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

However, in this case, the claims brought under the secondary theory of entitlement all fail because the Veteran does not have any service-connected disorder.  As explained herein, service connection is not warranted for diabetes mellitus Type II and he has no other service-connected conditions.  As explained above, a service-connected condition is a required predicate for the establishment of service connection on a secondary basis.  As service connection is not in effect for diabetes, or for any other condition, all of the claims on appeal brought under the theory service connected on a secondary basis must be denied as a matter of law.  38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426 (1994).

For the sake of completeness, the Board will also address the theory of direct service incurrence.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (the Board has the fundamental authority to decide a claim in the alternative).

The Veteran does not maintain that diabetic nephropathy with kidney failure requiring renal dialysis, and diabetic retinopathy of the eyes were incurred during his period of service in 1980, or are otherwise directly etiologically related to that service.  Significantly, the file contains no competent evidence etiologically linking any of the currently claimed disorders to service.  In addition, there is no evidence of continuity of symptomatology since active service in the present case.  In this regard, diabetic nephropathy with kidney failure requiring renal dialysis, and diabetic retinopathy of the eyes are shown to be complications associated with diabetes which appeared years after the initial clinical diagnosis of diabetes in 1983, and many years after the Veteran's period of service.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's service connection claims for diabetic nephropathy with kidney failure requiring renal dialysis, diabetic retinopathy of the eyes, and for diabetic neuropathy.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefits sought on appeal are therefore denied.



ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for diabetic nephropathy with kidney failure requiring renal dialysis, secondary to diabetes is denied.  

Entitlement to service connection for diabetic retinopathy of the eyes is denied.

Entitlement to service connection for diabetic neuropathy is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


